Citation Nr: 1341729	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  He died in May 2001.  The appellant seeks benefits as the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate notes the immediate cause of death as multiform glioblastoma and an underlying cause of death as auditory canal disease.  The appellant contends that she is entitled to Dependency and Indemnity Compensation (DIC) benefits based on two theories.  First, the appellant argues that she is entitled to DIC benefits because the Veteran's service-connected otitis externa is related to auditory canal disease, which was listed as an underlying cause of death.  An opinion has already been obtained to address this theory.  Alternatively, the appellant contends that she is entitled to DIC benefits because the Veteran's glioblastoma multiforme was caused by his exposure to herbicides in Vietnam.  

As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.  However, glioblastoma multiforme is not a disability presumed by VA to be due to herbicide exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While a July 2002 RO decision noted that glioblastoma multiforme is not subject to presumptive service connection, no medical opinion was obtained to address whether there was adequate evidence to establish that the etiology of the Veteran's glioblastoma was herbicide exposure in the Republic of Vietnam.  

The Board notes that the Veteran's terminal medical records are not associated with his claims file.  The AMC/RO should obtain these records on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's terminal medical records and associate these records with his claims file.

2.  Refer the claims file, including this remand, to a VA physician with appropriate expertise to review and provide a medical opinion pertaining to the Veteran's cause of death.  

The examiner is asked to review the claims file and render an opinion with respect to the following question:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's multiform glioblastoma is proximately due to or the result of his service to include exposure to herbicides (e.g., Agent Orange) in the Republic of Vietnam or in any way related to his service?

Any opinion expressed must be accompanied by a complete rationale.

3.  In the interest of avoiding further remand, the AMC/RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


